Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 26 is objected to because of the following informalities:  
Claim 26 states wherein etching the TSV in the substrate includes lilithographically aligning the TSV with the metal pad.
It appears that claim 26 is a typographical error; “lilithographically aligning the TSV with the metal pad” is rather “lithographically aligning the TSV with the metal pad. For purpose of examination, claim 26 will be treated as being the latter.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7, 22-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0264676 A1) in view of Park et al. (US 2015/0102497 A1).
Regarding independent claim 1: Yang teaches (e.g., Figs. 1-3e) a method comprising: 
etching a through-substrate via (TSV) in a substrate ([0028] and [0030]: etching a through-substrate via (TSV) 214a in a substrate 200) from a backside ([0028]-[0031]: 203) of the substrate, 
the substrate having a device layer ([0027]: layer of device 220 in substrate) on a frontside ([0033]: 201); 
depositing a spacer layer ([0031]-[0032]: 229), conformally, on the backside of the substrate ([0031]-[0032]: spacer layer 229 is conformally, on the backside of the substrate 200), and sidewalls and a bottom of the TSV ([0031]-[0032]: 214a); 
etching the spacer layer ([0032]: spacer 229 is etched) to form a self-aligned mask for etching a contact opening at the bottom of the TSV ([0022] and [0031]-[0033]) to a conductive pad ([0025]: 226) in the device layer, 
the self-aligned mask being formed by the spacer layer deposited on the sidewalls of the TSV ([0022] and [0031]-[0033], as shown in Fig. 3e); and 
etching, through the self-aligned mask (229), the contact opening ([0032]: contact opening 240) at the bottom of the TSV to the conductive pad (226) in the device layer ([0032]),
filling the contact opening at the bottom of TSV with a conductive material ([0023]-[0024]: 228),
depositing a layer of the conductive material ([0022] and [0024]: 224) on sidewalls of the TSV to form a vertical interconnection (Fig. 2, 224/228 forms a vertical interconnect) from the backside of the substrate to the metal pad (226).
Yang does not expressly teach a metal pad.
However, Park teaches a similar method (e.g., Figs. 6A-6F) comprising forming a conductive pad ([0132]: conductive pad 650), wherein the conductive pad is a metal pad ([0132]: landing pad 650 comprises a metal selected from the group of W, Al, and Cu).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang, the metal pad, as taught by Park for the benefit of reducing the contact resistance and improve signal speed due to the metal being more conductive than polysilicon conductive layers.
Alternatively, should the limitation “filling the contact opening at the bottom of TSV with a conductive material” meant filling the contact inside the opening of the via hole, then Park does further teach this limitation below:
filling a contact opening ([0148]: H) at a bottom of TSV ([0152]: 110D is bottom of TSV) with a conductive material ([0148]-[0149]: 184).
Moreover, Park teaches depositing a layer of the conductive material ([00152]: 182) on sidewalls of the TSV to form a vertical interconnection (Fig. 6L; 182 is a vertical interconnect) from the backside of the substrate (110D) to a metal pad ([0153]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang, the “filling the contact opening at the bottom of TSV with a conductive material”, for the benefit reducing or eliminating metal diffusion from the metal of the TSV to outer device structure.
Regarding claim 6: Yang and Park teach the claim limitation of the method of claim 1, on which this claim depends.
Yang does not expressly teach that the spacer layer is made of a refractory metal. 
Park teaches (e.g., Fig. 2A) a method comprising a spacer layer ([0066]: 184).
Park further teaches that the spacer layer is made of a refractory metal ([0066]: the spacer layer 184 is formed of tungsten (W) is a refractive metal).
Refractive metal layers are known as suitable material for spacers.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) MPEP 2144.07.
Regarding claim 7: Yang and Park teach the claim limitation of the method of claim 6, on which this claim depends.
wherein the refractory metal is one of tungsten, titanium or a combination thereof (Park: [0066]: the spacer layer 184 is formed of tungsten (W)).
Regarding independent claim 22: Yang teaches (e.g., Figs. 1-4) a method comprising: 
etching a through-substrate via (TSV) in a substrate ([0028] and [0030]: etching a through-substrate via (TSV) 214a in a substrate 200) from a backside ([0028]-[0031]: 203) of the substrate, 
the substrate having a device layer ([0027]: 220) on a frontside  ([0033]: 201); 
forming a self-aligned mask ([0031]-[0032]: 229) lining a sidewall of the TSV for etching a contact opening ([0028]-[0032]) at a bottom of the TSV ([0022] and [0031]-[0033]) to a conductive pad ([0025]: 226) in the device layer, 
the self-aligned mask being formed by a spacer material deposited on the sidewall of the TSV ([0021]-[0022] and [0031]-[0033], as shown in Fig. 3e); 
etching a contact opening ([0032]: contact opening 240) at the bottom of the TSV through the self-aligned mask to expose the conductive pad (226) in the device layer; and with the self-aligned mask ([0021]-[0022]: 229 after etching becomes 230 in the contact opening) in place on the sidewall of the TSV, 
disposing a conductive material layer ([0036]: 224a) in the contact opening and on the sidewall of the TSV to form a vertical interconnection to the conductive pad ([0022]-[0033]).
Yang does not expressly teach forming a metal pad and forming a tubular vertical interconnection.
However, Park teaches a similar method (e.g., Figs. 6A-6F) comprising forming a conductive pad ([0132]: conductive pad 650), wherein the conductive pad is a metal pad ([0132]: landing pad 650 comprises a metal selected from the group of W, Al, and Cu),
and forming a tubular vertical interconnection ([0111]: The IC device 400 of FIG. 6L is similar to the IC device 100 of FIG. 2A. In FIGS. 6A through 6L, the same elements as those in FIG. 2A are denoted by the same reference numerals, and a detailed explanation thereof will not be given in order to avoid a repeated explanation;  [0029] FIG. 2B is a plan view illustrating a through-silicon via (TSV) landing pad of the IC device of FIG. 2A; as shown in Figs. 2A and 2B, the interconnection 180 made up of 184 and 182 is tubular vertical).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang, the method of forming a metal pad and forming a tubular vertical interconnection, as taught by Park for the benefit of reducing the contact resistance and improving signal speed due to the metal being more conductive than polysilicon conductive layers, on the one hand and simplifying the method of forming the vertical interconnect due to the shape being uniform through the depth of the TSV.
Regarding claim 23: Yang and Park teach the claim limitation of the method of claim 22, on which this claim depends.
Yang does not expressly teach that the spacer material includes a refractory metal.
Park teaches (e.g., Fig. 2A) a method comprising a spacer layer ([0066]: 184).
Park further teaches that the spacer layer includes a refractory metal ([0066]: the spacer layer 184 is formed of tungsten (W) is a refractive metal).
Refractive metal layers are known as suitable material for spacers.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) MPEP 2144.07.
Regarding claim 24: Yang and Park teach the claim limitation of the method of claim 23, on which this claim depends,
wherein the refractory metal is one of tungsten, titanium, or a combination thereof (Park: [0066]: the spacer layer 184 is formed of tungsten (W)).
Regarding claim 26: Yang and Park teach the claim limitation of the method of claim 22, on which this claim depends.
wherein etching the TSV in the substrate includes lithographically aligning the TSV with the metal pad (Yang: [0028] and [0033]).
Regarding claim 27: Yang and Park teach the claim limitation of the method of claim 22, on which this claim depends,
Yang does not expressly teach disposing a conductive material layer in the TSV and the contact opening to form a vertical interconnection to the metal pad includes disposing a layer of copper (Park: [0066]: 182 includes a copper layer) deposited on a layer of titanium (Ti), tantalum (Ta), or tantalum nitride (TaN) (Park: [0066]: a layer of 184 is tantalum nitride).
However, Park teaches (e.g., Figs. 6A-6L) a method comprising 
disposing a conductive material layer ([0150]-[0152]: 182) in a TSV and to a contact opening ([0143]: H) to form a vertical interconnection to a metal pad ([0121]: 650), 
Park further teaches that disposing a conductive material layer in the TSV and the contact opening to form a vertical interconnection to the metal pad ([0121]: 650) includes disposing a layer of copper (Park: [0066]: 182 includes a copper layer) deposited on a layer of titanium (Ti), tantalum (Ta), or tantalum nitride (TaN) (Park: [0066]: a layer of 184 is tantalum nitride).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang, the method wherein disposing a conductive material layer in the TSV and the contact opening to form a vertical interconnection to the metal pad includes disposing a layer of copper (Park: [0066]: 182 includes a copper layer) deposited on a layer of titanium (Ti), tantalum (Ta), or tantalum nitride (TaN) (Park: [0066]: a layer of 184 is tantalum nitride), as taught by Park, for the benefit of improving device speed due to the conductive material and at the same reduce metal diffusion of the interconnecting metal to the underlaying structure and thus improve device reliability.
Note that the materials claimed are well-known in the art for their suitability as interconnection structure layers and use as metal diffusion protection.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). MPEP 2144.07.
Regarding claim 28: Yang and Park teach the claim limitation of the method of claim 27, on which this claim depends, 
Yang as modified by Park teaches that disposing the conductive material layer in the contact opening and on the sidewall of the TSV to form the tubular vertical interconnection (Park: [0111]: The IC device 400 of FIG. 6L is similar to the IC device 100 of FIG. 2A. In FIGS. 6A through 6L, the same elements as those in FIG. 2A are denoted by the same reference numerals, and a detailed explanation thereof will not be given in order to avoid a repeated explanation;  [0029] FIG. 2B is a plan view illustrating a through-silicon via (TSV) landing pad of the IC device of FIG. 2A; as shown in Figs. 2A and 2B, the interconnection 180 made up of 184 and 182 is tubular vertical) to the metal pad includes disposing a layer of copper in contact with a portion of the spacer material remaining on the sidewall of the TS (Park: [0066]: conductive material layer 182 includes a copper layer in contact with spacer 184 of Park or spacer 230 of Yang: [0032]: 230).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0264676 A1) in view of Park et al. (US 2015/0102497 A1) as applied above and further in view of Dahlstrom et al. (US 2012/0146098 A1).
Regarding claim 2: Yang and Park teach the claim limitation of the method of claim 1, on which this claim depends.
Yang as modified by Park does not expressly teach that the spacer layer is made of a silicate glass. 
However, Park teaches a spacer made of silicon oxide ([0148]: spacer 180 is silicon oxide film).
Note that silicon oxide is also known as silicate the art (https://en.wikipedia.org/wiki/Silicon_dioxide).
Moreover, Dahlstrom teaches (e.g., Figs. 1-8) a method comprising a spacer layer ([0026] and [0030]: 45).
Dahlstrom further teaches that spacer layer is made of a silicate glass ([0026] and [0030]: 45 is made of BPSG which stands for boro-phospho-silicate glass, see [0018]).
Note that Dahlstrom teaches that silicon and borosilicate glass (silicate glass) are suitable materials for a spacer.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) MPEP 2144.07.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang as modified by Park, the method comprising the spacer layer being made of a silicate glass, as taught by Dahlstrom, for its suitability as a material used for spacer layer.

Claims 3, 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0264676 A1) in view of Park et al. (US 2015/0102497 A1) as applied above and further in view of Gu et al. (US 2011/0227230 A1).
Regarding claim 3: Yang, Park and Dahlstrom teach the claim limitation of the method of claim 2, on which this claim depends.
wherein etching the spacer layer includes directional etching of the spacer layer leaving the spacer layer deposited on the sidewalls of the TSV to form the self-aligned mask ([0032]: the etching process is performed in the vertical direction).
Yang as modified by Park and Dahlstrom does not expressly teach reactive ion etching.
Gu teaches (e.g., Fig. 3A-2F) a method comprising etching a spacer, wherein the etching process is a reactive ion etching of the spacer layer ([0020]-[0021]: spacer 206 is etched using a directional process of reactive ion etching (RIE)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang as modified by Park and Dahlstrom, the method comprising etching the spacer layer using a reactive ion etching process, as taught by Gu, for the benefit of controlling the size of the through interconnection vias top match the desired electrical characteristics.
Furthermore, it would have been obvious because all the claimed elements (trench, spacer, through via, substrate) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 8: Yang and Park teach the claim limitation of the method of claim 6, on which this claim depends.
Yang as modified by Park teaches that the etching the spacer layer includes directional etching of the spacer layer leaving the spacer layer deposited on the sidewalls to form the self-aligned mask (Yang: [0032]). 
Yang as modified by Park does not expressly teach a reactive ion etching of the spacer layer.
Gu teaches (e.g., Fig. 3A-2F) a method comprising an etching process of a formed a spacer, wherein the etching process is a reactive ion etching of the spacer layer ([0020]-[0021]: spacer 206 is etched using a directional process of reactive ion etching (RIE)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang as modified by Park and Dahlstrom, the method comprising etching the spacer layer using a reactive ion etching process, as taught by Gu, for the benefit of controlling the size of the through interconnection vias top match the desired electrical characteristics.
Furthermore, it would have been obvious because all the claimed elements (trench, spacer, through via, substrate) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.


Regarding claim 25: Yang and Park teach the claim limitation of the method of claim 22, on which this claim depends,
forming a self-aligned mask lining the sidewall of the TSV includes etching through the spacer material leaving a portion of the spacer material deposited on the sidewall of the TSV in place to form the self- aligned mask (Yang: [0027]-[0033]: spacer layer 229 becomes the self-aligned mask lining 230 after the etching process of layer 229).
Yang as modified by park does not expressly teach a directional reactive ion etching through the spacer.
Gu teaches (e.g., Fig. 3A-2F) a method comprising etching a spacer, 
wherein the etching process is a reactive ion etching of the lining layer ([0020]-[0021]: lining/spacer 206 is etched using a directional process of reactive ion etching (RIE)).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang as modified by Park and Dahlstrom, the method comprising etching the spacer layer using a reactive ion etching process, as taught by Gu, for the benefit of controlling the size of the through interconnection vias top match the desired electrical characteristics.
Furthermore, it would have been obvious because all the claimed elements (trench, spacer, through via, substrate) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0264676 A1) in view of Park et al. (US 2015/0102497 A1) and Gu et al. (US 2011/0227230 A1) as applied above and further in view of Jang et al. (US 6,165,898 A).
Regarding claim 4: Yang, Park, Dahlstrom and Gu teach the claim limitation of the method of claim 3, on which this claim depends. 
Yang as modified by Park, Dahlstrom and Gu does not expressly teach that the method further comprises: 
after etching the contact opening, removing the self-aligned mask formed by the spacer layer deposited on the sidewalls of the TSV.
Jang teaches (e.g., Figs. 1-6) a method comprising for a self-aligned mask formed by a spacer layer deposited a sidewall of a through via (Col. 11, Lines 35-41: self-aligned mask formed by a spacer layer 26a deposited a sidewall of a through via, Col. 11, Lines 45-62: via 29a), and removing the self-aligned mask (26a, as shown in the Fig. 6; the mask has been removed) formed by the spacer deposited on the sidewalls of the TSV (29a).
Jang further teaches that the removing of the self-aligned mask happens before filling the contact opening with a conductive material (Col. 12, Lines 55-58: #30a).
In addition, the process of removing a mask layer after forming a trench and before forming a conductive material in a contact opening is a well-known process in the art.
Furthermore, it would have been obvious because all the claimed elements (trench, spacer, through via, substrate, etching process, mask layer) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang as modified by Park, Dahlstrom and Gu, the method including after etching the contact opening, removing the self-aligned mask formed by the spacer layer deposited on the sidewalls of the via, for the benefit of increasing the size of the contact layer and thus reduce open contact in the interconnect structure, consequently, improving device reliability.
Therefore, Yang as modified by Park, Dahlstrom, Gu and Jang teaches after etching the contact opening, removing the self-aligned mask (Jang: 26a) formed by the spacer layer deposited on the sidewalls of the TSV (Jang: 29a) before filling the contact opening with the conductive material (Jang: Col. 12, Lines 55-58: #30a/Yang: 224) and depositing the layer of the conductive material on the sidewalls of the TSV (Yang: [0028]: 214) to form the vertical interconnection (Yang: [0033]-[0037]: 224).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0264676 A1) in view of Park et al. (US 2015/0102497 A1), Gu et al. (US 2011/0227230 A1)  and Jang et al. (US 6,165,898 A) as applied above and further in view of Chausse (US 2014/0051228 A1).
Regarding claim 5: Yang, Park, Dahlstrom, Gu and Jang teach the claim limitation of the method of claim 4, on which this claim depends.
Yang as modified by Park, Dahlstrom, Gu and Jang does not expressly teach that a thickness of the layer of the conductive material deposited on the sidewalls of the TSV is less than one half a width of the TSV.
However, Chausse teaches (e.g., Figs. 3a-) a similar method comprising forming a conductive material ([0069]: 260) on a sidewall of a TSV ([0063]: 200)
a thickness of the layer of the conductive material deposited on the sidewalls of the TSV is less than one half a width of the TSV ([0037] and [0077]: 5 .mu.m of conductive material deposited on the surface of a TSV having a diameter of 40 .mu.m).
Therefore, It would have been obvious to a person of ordinary skill at the time of the effective filing date to in the method of Yang, Park, Dahlstrom, Gu and Jang, the method wherein the thickness of the layer of the conductive material deposited on the sidewalls of the TSV is less than one half a width of the TSV, as taught by Chausse, for the benefit of optimizing the use of material for the manufacturing process.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0264676 A1) in view of Park et al. (US 2015/0102497 A1) applied above and further in view of Wakiyama et al. (US 2015/0179546 A1).
Regarding claim 10: Yang and Park teach the claim limitation of the method of claim 1, on which this claim depends.
Yang as modified by Park does not expressly teach that the TSV has a diameter in a range of about 0.5 microns to about 10 microns.
Wakiyama teaches a method (e.g., Fig. 19) comprising forming a through-silicon via (TSV).
Wakiyama further teaches that the TSV has a diameter in a range of about 0.5 microns to about 10 microns ([0122]: 3 microns is a range of about 0.5 microns to about 10 microns; Fig. 19 is thus meets the claim limitation).
The diameter in a range of about 0.5 microns to about 10 microns is well-known as suitable diameter range.
Furthermore, it would have been obvious because all the claimed elements (TSV, diameter range, substrate) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0264676 A1) in view of Park et al. (US 2015/0102497 A1) applied above and further in view of Beyne (US 2012/0139127 A1).
Beyne teaches a method (e.g., Fig. 2A-2B, includes annotated fig. 2B below) comprising forming a through-silicon via (TSV) ([0034]).
Beyne further teaches that the TSV has a diameter in a range of about 0.5 microns to about 10 microns ([0034]: 5 microns is in a range of about 0.5 microns to about 10 microns; thus meets the claim limitation).
Note that this range is well-known as stated by Beyne, it is part of the state of the art (e.g., Figs. 1A-1B, [0034]).

    PNG
    media_image1.png
    722
    845
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang as modified by Park, the TSV having a diameter in the well-known diameter range of about 0.5 microns to about 10 microns, as taught by Beyne, for the benefit of meeting further device scaling requirements including the TSV of this particular integrated circuit device (Beyne: [0034]).
Furthermore, it would have been obvious because all the claimed elements (TSV, substrate) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0264676 A1) in view of Wakiyama et al. (US 2015/0179546 A1) and Park et al. (US 2015/0102497 A1).
Regarding independent claim 11: Yang teaches (e.g., Figs. 1-4) a method, comprising:
etching through-substrate via (TSV) in a substrate from a backside of the substrate ([0028] and [0030]: etching a through-substrate via (TSV) 214a in a substrate 200 from the backside [0019] and [0028]: 203), 
the substrate having a device layer ([0027]: 220) on a frontside ([0033]: 201); 
depositing a polymer or oxide fill material ([0031]-[0032]: 229 includes oxide material) on the backside of the substrate and in the annular TSV; 
making a contact opening ([0032]) through in the TSV region to a pad conductive ([0032]) in the device layer,

depositing a layer of a conductive material ([0033]-[0034]: 224) in the contact opening and on sidewalls of the TSV to form a vertical interconnection ([0033]-[0034]: 224/228; Fig. 2 shows vertical interconnection) from the backside of the substrate (203) to the metal pad (226)
Yang does not expressly teach etching an annular through-via (TSV),
the annular TSV enclosing a cylindrical pillar of substrate material of the substrate,
removing the cylindrical pillar of substrate the material of the substrate to form a cylindrical TSV; and 
making a contact opening through the cylindrical TSV through to a metal pad in the device layer and  
forming a tubular vertical interconnection.
Wakiyama teaches (e.g., Figs. 1-6F) a method comprising 
etching an annular through-via (TSV) ([0086]-[0087]: openings formed in substrate 11; later filled with insulating layers 15; Fig. 2 shows the top view being annular, [0063]),
the annular TSV enclosing a cylindrical pillar of substrate material of the substrate ([0063] and [0086]-[0087]: the TSV is cylindrical as shown by Fig. 2 and Fig. 6; the volume is cylindrical),
removing the cylindrical pillar of substrate the material of the substrate to form a cylindrical TSV ([0102]: portion surrounded by the insulation layer 15 of the first semiconductor base substrate 11 is removed to completely expose the inner surface of the previously formed insulation layer 15. Through this process, an opening portion 32 is formed in the portion surrounded by the insulation layer 15 of the first semiconductor base substrate 11); and 
making a contact opening ([0107]: opening 32) through the cylindrical TSV ([0107]: contact) to a pad ([0057]: 23) in a device layer ([0052]-[0053]) and 
forming a tubular vertical interconnection ([0014]-[0015]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang, the method of etching an annular through-via (TSV), the annular TSV enclosing a cylindrical pillar of substrate material of the substrate, removing the cylindrical pillar of substrate the material of the substrate to form a cylindrical TSV; and  making a contact opening through the cylindrical TSV through to a metal pad in the device layer and forming a tubular vertical interconnection, as taught by Wakiyama, for the benefit of isolating the through via metal from the outer device structure and thus avoid metal diffusion in the device, therefore, improving the device reliability.
Park teaches a similar method (e.g., Figs. 6A-6F) comprising forming a conductive pad ([0132]: conductive pad 650), wherein the conductive pad is a metal pad ([0132]: landing pad 650 comprises a metal selected from the group of W, Al, and Cu).
Moreover, Park teaches forming a tubular vertical interconnection ([0111]: The IC device 400 of FIG. 6L is similar to the IC device 100 of FIG. 2A. In FIGS. 6A through 6L, the same elements as those in FIG. 2A are denoted by the same reference numerals, and a detailed explanation thereof will not be given in order to avoid a repeated explanation;  [0029] FIG. 2B is a plan view illustrating a through-silicon via (TSV) landing pad of the IC device of FIG. 2A; as shown in Figs. 2A and 2B, the interconnection 180 made up of 184 and 182 is tubular vertical).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Yang, the method of forming a metal pad and forming a tubular vertical interconnection, as taught by Park for the benefit of reducing the contact resistance and improving signal speed due to the metal being more conductive than polysilicon conductive layers, on the one hand and simplifying the method of forming the vertical interconnect due to the shape being uniform through the depth of the TSV.
Regarding claim 12: Yang, Wakiyama and Park teach the claim limitation of the method of claim 11, on which this claim depends.
Yang as modified by Wakiyama and Park teaches that when removing the cylindrical pillar of the material of the substrate material to form the cylindrical TSV, the polymer or oxide fill material deposited in the annular TSV remains to line sidewalls of the cylindrical TSV (Park: oxide fill material 229 deposited in the annular TSV remains). 
Note Fig. 6F of Wakiyama also shows that oxide fill material 15 deposited in the annular TSV remains.
Regarding claim 14: Yang, Wakiyama and Park teach the claim limitation of the method of claim 11, on which this claim depends.
Yang as modified by Wakiyama and Park teaches that the cylindrical TSV has a diameter in a range of about 0.5 microns to about 10 microns (Wakiyama: [0122]: 3 microns is a range of about 0.5 microns to about 10 microns; Fig. 19 is thus meets the claim limitation).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 22-28 have been considered but are moot because the new ground of rejection does not rely on any reference or previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or for newly added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826